Herlihy, J.,
dissents and votes to affirm in the following memorandum. Herlihy, J. (dissenting). I would affirm. It appears to me that this is an example of excellent police work in which defendant was in no way prejudiced. There was no breaking down of doors or use of any undue force or any other form of duress, deceit or unfair tactics. The cocaine which the officers had a right to assume was in the apartment was something that would be readily disposable while the police were seeking a warrant. The factual situation presented constitutes exigent circumstances and viewing the police action in its entirety rather than piecemeal, it is amply demonstrated that the judgment should be affirmed. The record is convincing that defendant was guilty as charged and he knowingly pleaded guilty to the charges.